Exhibit 10.1

Cutter & Buck Inc.

2006 Equity Incentive Plan


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

ARTICLE 1.

INTRODUCTION

 

1

 

ARTICLE 2.

ADMINISTRATION

 

1

 

2.1

 

Committee Composition

 

1

 

2.2

 

Committee Responsibilities

 

1

 

2.3

 

Committee for Non-Officer/Director Grants

 

1

 

ARTICLE 3.

SHARES AVAILABLE FOR GRANTS

 

1

 

3.1

 

Basic Limitation

 

1

 

3.2

 

Share Sub-limitations

 

2

 

3.3

 

Additional Shares

 

2

 

ARTICLE 4.

ELIGIBILITY

 

2

 

4.1

 

Grants

 

2

 

4.2

 

Incentive Stock Options

 

2

 

ARTICLE 5.

OPTIONS

 

2

 

5.1

 

Stock Option Agreement

 

2

 

5.2

 

Number of Shares

 

2

 

5.3

 

Exercise Price

 

2

 

5.4

 

Exercisability and Term

 

3

 

5.5

 

Modification or Assumption of Options/No Repricing

 

3

 

ARTICLE 6.

PAYMENT FOR OPTION SHARES

 

3

 

6.1

 

General Rule

 

3

 

6.2

 

Stock Swap

 

3

 

6.3

 

Exercise/Sale

 

3

 

6.4

 

Exercise/Pledge

 

3

 

ARTICLE 7.

STOCK APPRECIATION RIGHTS

 

3

 

7.1

 

SAR Agreement

 

3

 

7.2

 

Number of Shares

 

4

 

7.3

 

Exercise Price

 

4

 

7.4

 

Exercisability and Term

 

4

 

7.5

 

Exercise of SARs

 

4

 

7.6

 

Modification or Assumption of SARs/No Repricing

 

4

 

ARTICLE 8.

UNRESTRICTED SHARES

 

4

 

8.1

 

Unrestricted Stock

 

4

 

8.2

 

Payment for Awards

 

4

 

ARTICLE 9.

RESTRICTED SHARES

 

4

 

9.1

 

Restricted Stock Agreement

 

4

 

9.2

 

Payment for Awards

 

5

 

9.3

 

Vesting Conditions

 

5

 

9.4

 

Voting and Dividend Rights

 

5

 

ARTICLE 10.

UNITS

 

6

 

10.1

 

Share and Performance Units

 

6

 

10.2

 

Agreement

 

6

 

10.3

 

Payment for Awards

 

6

 

10.4

 

Vesting Conditions

 

6

 

10.5

 

Voting and Dividend Rights

 

7

 

 

i


--------------------------------------------------------------------------------


 

10.6

 

Form and Time of Settlement of Units

 

7

 

10.7

 

Creditors’ Rights

 

7

 

ARTICLE 11.

PROTECTION AGAINST DILUTION

 

7

 

11.1

 

Adjustments

 

7

 

11.2

 

Dissolution or Liquidation

 

8

 

ARTICLE 12.

CHANGE IN CONTROL

 

8

 

ARTICLE 13.

LIMITATION ON RIGHTS

 

8

 

13.1

 

Retention Rights

 

8

 

13.2

 

Shareholders’ Rights

 

8

 

13.3

 

Regulatory Requirements

 

8

 

13.4

 

Nontransferability

 

8

 

13.5

 

Section 409A

 

9

 

13.6

 

Unfunded Status of Awards

 

9

 

13.7

 

No Fractional Shares

 

9

 

13.8

 

Forfeiture for Cause

 

9

 

ARTICLE 14.

WITHHOLDING TAXES

 

9

 

14.1

 

General

 

9

 

14.2

 

Share Withholding

 

9

 

ARTICLE 15.

FUTURE OF THE PLAN

 

10

 

15.1

 

Term of the Plan

 

10

 

15.2

 

Amendment or Termination

 

10

 

ARTICLE 16.

DEFINITIONS

 

10

 

 

 

ii


--------------------------------------------------------------------------------


Cutter & Buck Inc.
2006 Equity Incentive Plan

ARTICLE 1.   INTRODUCTION

The purpose of the Plan is to promote the long-term success of the Company and
its subsidiaries and the creation of shareholder value by (a) encouraging
Employees, Consultants and Non-Employee Directors to focus on critical
long-range objectives, (b) encouraging the attraction and retention of
Employees, Consultants and Non-Employee Directors with exceptional
qualifications and (c) linking Employees and Non-Employee Directors directly to
shareholder interests through stock ownership. The Plan seeks to achieve this
purpose by providing for Awards in the form of Options (which may constitute
incentive stock options (ISOs) or nonqualified stock options (NSOs)), stock
appreciation rights (SARs), Unrestricted Shares, Restricted Shares or Units
(including Share Units and Performance Units). The Plan is designed so that
Awards granted hereunder intended to comply with the requirements for
“performance-based compensation” under Section 162(m) of the Code may comply
with such requirements and, insofar as may be applicable to such Awards, the
Plan shall be interpreted in a manner consistent with such requirements.

The Plan shall be governed by, and construed in accordance with, the laws of the
State of Washington (except their choice-of-law provisions).

ARTICLE 2.   ADMINISTRATION

2.1   Committee Composition.   The Committee shall administer the Plan. The
Committee shall consist exclusively of two or more directors of the Company, who
shall be appointed by the Board.

2.2   Committee Responsibilities.   The Committee shall (a) select the
Employees, Consultants and Non-Employee Directors who are to receive Awards
under the Plan, (b) determine the type, number, vesting requirements and other
features and conditions of such Awards, (c) interpret the Plan and (d) make all
other decisions relating to the operation of the Plan. The Committee may adopt
such rules or guidelines as it deems appropriate to implement the Plan. The
Committee may only grant those Awards that either comply with the applicable
requirements of Section 409A of the Code or do not result in the deferral of
compensation within the meaning of Section 409A of the Code. The Committee’s
determinations under the Plan shall be final and binding on all persons.

2.3   Committee for Non-Officer/Director Grants.   The Board may also appoint a
secondary committee of the Board or a senior executive officer to administer the
Plan with respect to Employees who are not considered officers or directors of
the Company under Section 16 of the Exchange Act. That committee or senior
executive officer may grant Awards under the Plan to such Employees and may
determine all features and conditions of such Awards. Within the limitations of
this Section 2.3, any reference in the Plan to the Committee shall include such
secondary committee or senior executive officer, as the case may be.

ARTICLE 3.   SHARES AVAILABLE FOR GRANTS

3.1   Basic Limitation.   Shares issued pursuant to the Plan shall be authorized
but unissued shares. The aggregate number of Options, SARs, Unrestricted Shares,
Restricted Shares or Share Units awarded under the Plan shall not exceed
(a) 600,000 plus (b) the additional shares of Common Stock described in
Section 3.3 plus (c) the shares of Common Stock that, as of August 10, 2006,
were available for issuance under the Company’s 1995 Employee Stock Option Plan,
1995 Non-Employee Director Stock Incentive Plan, 1997 Stock Incentive Plan, 1999
Non-Employee Director Stock Incentive Plan and 2000 Stock Incentive Plan
(collectively, the “Prior Plans”) or that thereafter become available for
issuance under the

1


--------------------------------------------------------------------------------


Prior Plans in accordance with its terms as in effect on such date. The
limitations of this Section 3.1 and Section 3.2 shall be subject to adjustment
pursuant to Article 11.

3.2   Share Sub-limitations.   The aggregate number of Unrestricted Shares,
Restricted Shares and Share Units awarded under the Plan shall not exceed
(a) 300,000 plus (b) the additional shares described in Section 3.3.

3.3   Additional Shares.   If Restricted Shares are forfeited, then such
Restricted Shares shall again become available for Awards under the Plan. If
Options, SARs or Share Units are forfeited or terminate for any other reason
before being exercised, then the corresponding shares of Common Stock shall
again become available for Awards under the Plan. If Units are settled, then
only the number of shares of Common Stock (if any) actually issued in settlement
of such Units shall reduce the number available under Sections 3.1 and 3.2 and
the balance shall again become available for Awards under the Plan. If SARs are
exercised, then only the number of shares of Common Stock (if any) actually
issued in settlement of such SARs shall reduce the number available under
Sections 3.1 and 3.2 and the balance shall again become available for Awards
under the Plan. If dividend equivalents are granted, then only the number of
shares of Common Stock (if any) actually issued with respect to such rights
shall reduce the number available under Sections 3.1 and 3.2. Shares that are
exchanged by a Participant or withheld by the Company as full or partial payment
in connection with any Award under the Plan shall be available for subsequent
Awards under the Plan. The foregoing notwithstanding, the aggregate number of
shares of Common Stock that may be issued under the Plan upon the exercise of
ISOs shall not be increased when Restricted Shares, Unrestricted Shares or other
shares of Common Stock are forfeited.

ARTICLE 4.   ELIGIBILITY

4.1   Grants.   Employees, Consultants and Non-Employee Directors shall be
eligible for the grant of NSOs, SARs, Unrestricted Shares, Restricted Shares,
Share Units or Performance Units.

4.2   Incentive Stock Options.   Only Employees who are common-law employees of
the Company or a Subsidiary shall be eligible for the grant of ISOs. In
addition, an Employee who owns more than 10% of the total combined voting power
of all classes of outstanding stock of the Company or any of its Subsidiaries
shall not be eligible for the grant of an ISO unless the requirements set forth
in section 422(c)(6) of the Code are satisfied.

ARTICLE 5.   OPTIONS

5.1   Stock Option Agreement.   Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms of the Plan and may be subject
to any other terms that are not inconsistent with the Plan. The Stock Option
Agreement shall specify whether the Option is an NSO or an ISO. The provisions
of the various Stock Option Agreements entered into under the Plan need not be
identical.

5.2   Number of Shares.   Each Stock Option Agreement shall specify the number
of shares of Common Stock subject to the Option, which shall be subject to
adjustment in accordance with Article 11. Options granted to any Employee in a
single fiscal year of the Company shall not cover more than 50,000 shares of
Common Stock, except that Options granted to a new Employee in the fiscal year
of the Company in which his or her service as an Employee first commences shall
not cover more than 100,000 shares of Common Stock. The limitation set forth in
the preceding sentence shall be subject to adjustment in accordance with
Article 11.

5.3   Exercise Price.   Each Stock Option Agreement shall specify the Exercise
Price; provided that the Exercise Price under an Option shall in no event be
less than 100% of the Fair Market Value of a share of Common Stock on the date
of grant.

2


--------------------------------------------------------------------------------


5.4   Exercisability and Term.   Each Stock Option Agreement shall specify the
date or event when all or any installment of the Option is to become
exercisable. The Stock Option Agreement shall also specify the term of the
Option; provided that the term of an ISO shall in no event exceed 10 years from
the date of grant. A Stock Option Agreement may provide for accelerated
exercisability in the event of the Optionee’s death, disability or retirement or
other events and may provide for expiration prior to the end of its term in the
event of the termination of the Optionee’s Service. Options may be awarded in
combination with SARs, and such an Award may provide that the Options will not
be exercisable unless the related SARs are forfeited.

5.5   Modification or Assumption of Options/No Repricing.   Within the
limitations of the Plan, the Committee may modify Options, or assume outstanding
options granted by another issuer, provided that no Option shall be repriced.
The foregoing notwithstanding, no modification of an Option shall, without the
consent of the Optionee, alter or impair his or her rights or obligations under
such Option.

ARTICLE 6.   PAYMENT FOR OPTION SHARES

6.1   General Rule.   The entire Exercise Price of shares of Common Stock issued
upon exercise of Options shall be payable in cash or cash equivalents at the
time when such shares of Common Stock are purchased, except as follows:

(a)           In the case of an ISO granted under the Plan, payment shall be
made only pursuant to the express provisions of the applicable Stock Option
Agreement. The Stock Option Agreement may specify that payment may be made in
any form(s) described in this Article 6.

(b)           In the case of an NSO, the Committee may at any time accept
payment in any form(s) described in this Article 6.

6.2   Stock Swap.   To the extent that this Section 6.2 is applicable, all or
any part of the Exercise Price may be paid by surrendering, or attesting to the
ownership of, shares of Common Stock that are already owned by the Optionee.
Such shares of Common Stock shall be valued at their Fair Market Value on the
date when the new shares of Common Stock are purchased under the Plan. If
originally received pursuant to any Company benefit plan, shares of Common Stock
swapped in payment of the Exercise Price must have been held by the Optionee for
at least six months.

6.3   Exercise/Sale.   To the extent that this Section 6.3 is applicable, all or
any part of the Exercise Price and any withholding taxes may be paid by
delivering (on a form prescribed by the Company) an irrevocable direction to a
securities broker approved by the Company to sell all or part of the shares of
Common Stock being purchased under the Plan and to deliver all or part of the
sales proceeds to the Company.

6.4   Exercise/Pledge.   To the extent that this Section 6.4 is applicable, all
or any part of the Exercise Price and any withholding taxes may be paid by
delivering (on a form prescribed by the Company) an irrevocable direction to
pledge all or part of the shares of Common Stock being purchased under the Plan
to a securities broker or lender approved by the Company, as security for a
loan, and to deliver all or part of the loan proceeds to the Company.

ARTICLE 7.   STOCK APPRECIATION RIGHTS

7.1   SAR Agreement.   Each grant of an SAR under the Plan shall be evidenced by
an SAR Agreement between the Participant and the Company. Such SAR shall be
subject to all applicable terms of the Plan and may be subject to any other
terms that are not inconsistent with the Plan. The provisions of the various SAR
Agreements entered into under the Plan need not be identical.

3


--------------------------------------------------------------------------------


7.2   Number of Shares.   Each SAR Agreement shall specify the number of shares
of Common Stock to which the SAR pertains and shall provide for the adjustment
of such number in accordance with Article 11. SARs granted to any Participant in
a single calendar year shall in no event pertain to more than 50,000 shares of
Common Stock, except that SARs granted to a new Employee in the fiscal year of
the Company in which his or her service as an Employee first commences shall not
cover more than 100,000 shares of Common Stock. The limitation set forth in the
preceding sentence shall be subject to adjustment in accordance with Article 11.

7.3   Exercise Price.   Each SAR Agreement shall specify the Exercise Price;
provided that the Exercise Price under an SAR shall in no event be less than
100% of the Fair Market Value of a share of Common Stock on the date of grant.

7.4   Exercisability and Term.   Each SAR Agreement shall specify the date when
all or any installment of the SAR is to become exercisable. The SAR Agreement
shall also specify the term of the SAR. An SAR Agreement may provide for
accelerated exercisability in the event of the Optionee’s death, disability or
retirement or other events and may provide for expiration prior to the end of
its term in the event of the termination of the Optionee’s Service. SARs may be
awarded in combination with Options, and such an Award may provide that the SARs
will not be exercisable unless the related Options are forfeited.

7.5   Exercise of SARs.   Upon exercise of an SAR, the Participant (or any
person having the right to exercise the SAR after his or her death) shall
receive from the Company (a) shares of Common Stock, (b) cash or (c) a
combination of shares of Common Stock and cash, as the Committee shall
determine. The amount of cash and/or the Fair Market Value of shares of Common
Stock received upon exercise of SARs shall, in the aggregate, be equal to the
amount by which the Fair Market Value (on the date of surrender) of the shares
of Common Stock subject to the SARs exceeds the Exercise Price.

7.6   Modification or Assumption of SARs/No Repricing.   Within the limitations
of the Plan, the Committee may modify SARs, or assume outstanding stock
appreciation rights granted by another issuer, provided that no SAR shall be
repriced. The foregoing notwithstanding, no modification of an SAR shall,
without the consent of the Optionee, alter or impair his or her rights or
obligations under such SAR.

ARTICLE 8.   UNRESTRICTED SHARES

8.1   Unrestricted Stock.   The Committee may grant shares of Common Stock that
have no restrictions. Such Unrestricted Shares shall be subject to all
applicable terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan. In no event shall the number of Unrestricted Shares
which are granted to any Participant in a single fiscal year exceed 50,000,
except that Unrestricted Shares granted to a new Employee in the fiscal year of
the Company in which his or her service as an Employee first commences shall not
exceed 100,000 shares, subject to adjustment in accordance with Article 11.

8.2   Payment for Awards.   Unrestricted Shares may be awarded under the Plan
for such consideration consisting of any tangible or intangible property or
benefit to the Company as the Committee may determine, including cash,
promissory notes, services performed and contracts for services to be performed.

ARTICLE 9.   RESTRICTED SHARES

9.1   Restricted Stock Agreement.   Each grant of Restricted Shares under the
Plan shall be evidenced by a Restricted Stock Agreement between the recipient
and the Company. Such Restricted Shares shall be subject to all applicable terms
of the Plan and may be subject to any other terms that are

4


--------------------------------------------------------------------------------


not inconsistent with the Plan. The provisions of the various Restricted Stock
Agreements entered into under the Plan need not be identical.

9.2   Payment for Awards.   Restricted Shares may be awarded under the Plan for
such consideration consisting of any tangible or intangible property or benefit
to the Company as the Committee may determine, including cash, promissory notes,
services performed and contracts for services to be performed.

9.3   Vesting Conditions.   Each Award of Restricted Shares may or may not be
subject to vesting. Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Restricted Stock Agreement. The
Committee may include among such conditions the requirement that the performance
of the Company or a business unit of the Company for a specified period equal or
exceed a target determined in advance by the Committee. Such target shall be
based on any one or combination of the following performance criteria: 
(a) achievement of a specified percentage increase or quantitative level in the
Company’s shareholder return as compared to a comparator group as determined by
the Committee, (b) achievement of a specified percentage increase or
quantitative level in the trading price of the Company’s Common Stock,
(c) achievement of a specified percentage increase or quantitative level in the
results of operations, such as sales, earnings, cash flow, economic profit or
return on investment (including return on equity, return on invested capital or
return on assets) of the Company or of a subsidiary or division or other segment
of the Company for which the participant has responsibilities, or
(d) achievement of a specified percentage increase or quantitative level in the
other financial results, such as profit margins, expense reduction or asset
management goals of the Company or of a subsidiary or division or other segment
of the Company for which the participant has responsibilities.. The Committee
shall identify such conditions not later than the 90th day of such period, and
before 25% of such period has elapsed. The Committee shall certify in writing
prior to payout that such conditions and any other material terms were in fact
satisfied. Approved minutes of a meeting of the Committee may be treated as such
written certification.

In no event shall the number of Restricted Shares which are subject to
performance-based vesting conditions and which are granted to any Participant in
a single fiscal year exceed 50,000, except that Restricted Shares granted to a
new Employee in the fiscal year of the Company in which his or her service as an
Employee first commences shall not exceed 100,000 shares, subject to adjustment
in accordance with Article 11.

If the participant’s employment with the Company or Subsidiary is terminated
before the end of the period of time, designated by the Committee, over which
Restricted Shares may be earned (a “Performance Cycle”) for any reason other
than retirement, disability, or death, the participant shall forfeit all rights
with respect to any Restricted Shares that were being earned during the
Performance Cycle. The Committee, in its sole discretion, may establish
guidelines providing that if a participant’s employment is terminated before the
end of a Performance Cycle by reason of retirement, disability, or death, the
participant shall be entitled to a prorated payment with respect to any shares
of Restricted Stock that were being earned during the Performance Cycle.
Alternatively, a Restricted Stock Agreement may provide for accelerated vesting
in the event of the Participant’s death, disability or retirement or other
events.

9.4   Voting and Dividend Rights.   The holders of Restricted Shares awarded
under the Plan shall have the voting, dividend and other rights as set forth in
their Restricted Stock Agreement, and may have the same voting, dividend and
other rights as the Company’s other shareholders. A Restricted Stock Agreement
may require that the holders of Restricted Shares invest any cash dividends
received in additional Restricted Shares. Such additional Restricted Shares
shall be subject to the same conditions and restrictions as the Award with
respect to which the dividends were paid.

5


--------------------------------------------------------------------------------


ARTICLE 10.   UNITS

10.1   Share and Performance Units.   Units may either be Share Units or
Performance Units. Share Units are designated in shares of Common Stock and
Performance Units are designated in a dollar amount of cash.

10.2   Agreement.   Each grant of Units under the Plan shall be evidenced by an
Agreement between the recipient and the Company. Such Units shall be subject to
all applicable terms of the Plan and may be subject to any other terms that are
not inconsistent with the Plan. The provisions of the various Share Unit or
Performance Unit Agreements entered into under the Plan need not be identical.
Units may be granted in consideration of a reduction in the recipient’s other
compensation.

10.3   Payment for Awards.   To the extent that an Award is granted in the form
of Share Units or Performance Units no cash consideration shall be required of
the Award recipients.

10.4   Vesting Conditions.   Each Award of Units may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Unit Agreement. The Committee may include among
such conditions the requirement that the performance of the Company or a
business unit of the Company for a specified period of one or more years equal
or exceed a target determined in advance by the Committee. Such target shall be
based on any one or combination of the following performance criteria: 
(a) achievement of a specified percentage increase or quantitative level in the
Company’s shareholder return as compared to a comparator group as determined by
the Committee, (b) achievement of a specified percentage increase or
quantitative level in the trading price of the Company’s Common Stock,
(c) achievement of a specified percentage increase or quantitative level in the
results of operations, such as sales, earnings, cash flow, economic profit or
return on investment (including return on equity, return on invested capital or
return on assets) of the Company or of a subsidiary or division or other segment
of the Company for which the participant has responsibilities, or
(d) achievement of a specified percentage increase or quantitative level in the
other financial results, such as profit margins, expense reduction or asset
management goals of the Company or of a subsidiary or division or other segment
of the Company for which the participant has responsibilities.   The Committee
shall determine such conditions not later than the 90th day of such period, and
before 25% of such period has elapsed. The Committee shall certify in writing
prior to payout that such conditions and any other material terms were in fact
satisfied. Approved minutes of a meeting of the Committee may be treated as such
written certification.

In no event shall the number of Share Units which are subject to
performance-based vesting conditions and which are granted to any Participant in
a single fiscal year exceed 50,000, subject to adjustment in accordance with
Article 11. In no event shall the dollar value of Performance Units which are
subject to performance-based vesting conditions and which are granted to any
Participant in a single fiscal year exceed $500,000.

If the participant’s employment with the Company or Subsidiary is terminated
before the end of the period of time, designated by the Committee, over which
Units may be earned (a “Performance Cycle”) for any reason other than
retirement, disability, or death, the participant shall forfeit all rights with
respect to any Units that were being earned during the Performance Cycle. The
Committee, in its sole discretion, may establish guidelines providing that if a
participant’s employment is terminated before the end of a Performance Cycle by
reason of retirement, disability, or death, the participant shall be entitled to
a prorated payment with respect to any Units that were being earned during the
Performance Cycle. Alternatively, a Share Unit or Performance Unit Agreement may
provide for accelerated vesting in the event of the Participant’s death,
disability or retirement or other events.

6


--------------------------------------------------------------------------------


10.5   Voting and Dividend Rights.   The holders of Units shall have no voting
rights. Prior to settlement or forfeiture, any Share Unit awarded under the Plan
may, at the Committee’s discretion as evidenced in the Unit Agreement, carry
with it a right to dividend equivalents. Such right entitles the holder to be
credited with an amount equal to all cash dividends paid on one share of Common
Stock while the Share Unit is outstanding. Dividend equivalents may be converted
into additional Share Units. Settlement of dividend equivalents may be made in
the form of cash, in the form of shares of Common Stock, or in a combination of
both. Prior to distribution, any dividend equivalents that are not paid shall be
subject to the same conditions and restrictions as the Share Units to which they
attach.

10.6   Form and Time of Settlement of Units.   Settlement of vested Units may be
made in the form of (a) cash, (b) shares of Common Stock (Unrestricted Shares or
Restricted Shares) or (c) any combination of both, as determined by the
Committee. Methods of converting Units into cash may include (without
limitation) a method based on the average Fair Market Value of shares of Common
Stock over a series of trading days. Vested Units may be settled in a lump sum
or in installments. The distribution may occur or commence when all vesting
conditions applicable to the Units have been satisfied or have lapsed, or it may
be deferred to any later date. The amount of a deferred distribution may be
increased by an interest factor or by dividend equivalents. Until an Award of
Share Units is settled, the number of such Share Units shall be subject to
adjustment pursuant to Article 11.

10.7   Creditors’ Rights.   A holder of Units shall have no rights other than
those of a general creditor of the Company. Units represent an unfunded and
unsecured obligation of the Company, subject to the terms and conditions of the
applicable Share Unit or Performance Unit Agreement.

ARTICLE 11.   PROTECTION AGAINST DILUTION

11.1   Adjustments.   Upon or in contemplation of any reclassification,
recapitalization, stock split (including a stock split in the form of a share
dividend) or reverse stock split (“stock split”); any merger, combination,
consolidation, or other reorganization; any spin-off, split-up, or similar
extraordinary dividend distribution in respect of shares of Common Stock
(whether in the form of securities or property); any exchange of shares of
Common Stock or other securities of the Company, or any similar, unusual or
extraordinary corporate transaction in respect of shares of Common Stock; or a
sale of all or substantially all the assets of the Company as an entirety; then
the Committee shall, in such manner, to such extent (if any) and at such time as
it deems appropriate and equitable in the circumstances:

(a)           proportionately adjust any or all of (A) the number and type of
shares of Common Stock (or other securities) that thereafter may be made the
subject of Awards (including the specific share limits, maximums and numbers of
shares set forth elsewhere in this Plan), (B) the number, amount and type of
shares of Common Stock (or other securities or property) subject to any or all
outstanding Awards, (C) the grant, purchase, or exercise price of any or all
outstanding Awards, (D) the securities, cash or other property deliverable upon
exercise of any or all outstanding Awards, or (E) the performance standards
appropriate to any or all outstanding Awards, or

(b)           make provision for a cash payment or for the assumption,
substitution or exchange of any or all outstanding share-based Awards or the
cash, securities or property deliverable to the holder of any or all outstanding
share-based Awards, based upon the distribution or consideration payable to
holders of the outstanding shares of Common Stock upon or in respect of such
event.

The Committee may adopt such valuation methodologies for outstanding Awards as
it deems reasonable in the event of a cash or property settlement and, in the
case of Options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the grant price of
the Award, unless otherwise provided in, or by authorized amendment to, the
Award or provided in another applicable

7


--------------------------------------------------------------------------------


agreement with the Participant. With respect to any ISO, in the discretion of
the Committee, the adjustment may be made in a manner that would cause the
Option to cease to qualify as an ISO.

11.2   Dissolution or Liquidation.   To the extent not previously exercised,
settled or assumed, Options, SARs, Share Units and Performance Units shall
terminate immediately prior to the dissolution or liquidation of the Company.

ARTICLE 12.   CHANGE IN CONTROL

Unless otherwise determined by the Committee at the time of grant and evidenced
in an agreement pursuant to which Awards are granted, in the event of a Change
in Control:

(a)           any Award carrying a right to exercise that was not previously
exercisable and vested shall become fully exercisable and vested; and

(b)           the restrictions, payment conditions, and forfeiture conditions
applicable to any other Award granted under the Plan shall lapse and such Awards
shall be deemed fully vested, and any performance conditions imposed with
respect to Awards shall be deemed to be fully achieved.

However, payment of an Award shall not be accelerated unless the Change in
Control also constitutes a “change in the ownership or effective control of the
corporation, or in the ownership of a substantial portion of the assets of the
corporation,” within the meaning of Section 409A(2)(A)(v) of the Code.

ARTICLE 13.   LIMITATION ON RIGHTS

13.1   Retention Rights.   Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain an Employee, Consultant
or Non-Employee Director. The Company and its Subsidiaries reserve the right to
terminate the Service of any Employee, Consultant or Non-Employee Director at
any time, with or without cause, subject to applicable laws, the Company’s
Restated Articles of Incorporation and Bylaws and a written employment agreement
(if any).

13.2   No Rights to Awards; No Shareholder Rights.   No recipient shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of recipients. Unless otherwise provided in this Plan or
in any Award, a Participant shall have no dividend rights, voting rights or
other rights as a shareholder with respect to any shares of Common Stock covered
by his or her Award prior to the time when a stock certificate for such shares
of Common Stock is issued or, if applicable, the time when he or she becomes
entitled to receive such shares of Common Stock by filing any required notice of
exercise and paying any required Exercise Price. No adjustment shall be made for
cash dividends or other rights for which the record date is prior to such time,
except as expressly provided in the Plan.

13.3   Regulatory Requirements.   Any other provision of the Plan
notwithstanding, the obligation of the Company to issue shares of Common Stock
under the Plan shall be subject to all applicable laws, rules and regulations
and such approval by any regulatory body as may be required. The Company
reserves the right to restrict, in whole or in part, the delivery of shares of
Common Stock pursuant to any Award prior to the satisfaction of all legal
requirements relating to the issuance of such shares of Common Stock related to
their registration, qualification or listing or to an exemption from
registration, qualification or listing.

13.4   Nontransferability.   Unless otherwise provided in an agreement for an
Award, Awards shall not be transferable by a recipient of an Award except by
will or the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined under the Code or Title I of ERISA, and shall be
exercisable during the lifetime of a recipient only by such recipient or his or
her guardian or legal representative.

8


--------------------------------------------------------------------------------


13.5   Section 409A.   If any provision of this Plan, an Award agreement, or a
plan pursuant to which Awards are granted would cause compensation to be
includable in a recipient’s income pursuant to Section 409A(a)(1)(A) of the
Code, such provision shall be void, and the Plan, Award agreement, or such plan
shall be amended retroactively in such a way as to achieve substantially similar
economic results without causing such inclusion.

13.6   Unfunded Status of Awards.   The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a recipient pursuant to an Award, nothing contained in the Plan or any
Award shall give any such recipient any rights that are greater than those of a
general creditor of the Company.

13.7   No Fractional Shares.   No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash or other Awards shall be issued or paid in lieu of such fractional
shares or whether such fractional shares or any rights thereto shall be
forfeited or otherwise eliminated.

13.8   Forfeiture For Cause.   Notwithstanding any other provision of this Plan
to the contrary, if the recipient engages in conduct which constitutes Cause
prior to, or during the twelve month period following, the exercise of the
Option or the vesting of the Award, the Administrator (or its delegate) may:

(a)           rescind the exercise of any Option exercised during the period
beginning 12 months prior to through 24 months after the recipient’s termination
of employment or service with the Company or its Subsidiary and cancel all
outstanding Awards within 24 months after the recipient’s termination of
employment or service with the Company or its Subsidiary, and

(b)           demand that the recipient pay over to the Company the proceeds
(less the recipient’s purchase price, if any) received by the recipient upon
(i) the sale, transfer or other transaction involving the Shares acquired upon
the exercise of any Option exercised during the period beginning twelve months
prior to through 24 months after the recipient’s termination of employment or
service with the Company or its Subsidiary or (ii) the vesting of any Award
within 12 months prior to through 24 months after the recipient’s termination of
employment or service with the Company or its Subsidiary, in such manner and on
such terms and conditions as may be required, and, without limiting any other
remedy the Company or its Subsidiary may have, the Company shall be entitled to
set-off against the amount of any such proceeds any amount owed the recipient by
the Company or its Subsidiary to the fullest extent permitted by law.

ARTICLE 14.   WITHHOLDING TAXES

14.1   General.   To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Company shall not be
required to issue any shares of Common Stock or make any cash payment under the
Plan until such obligations are satisfied.

14.2   Share Withholding.   To the extent that applicable law subjects a
Participant to tax withholding obligations, the Committee may permit such
Participant to satisfy all or part of such obligations by having the Company
withhold all or a portion of any shares of Common Stock that otherwise would be
issued to him or her or by surrendering all or a portion of any shares of Common
Stock that he or she previously acquired. Such shares of Common Stock shall be
valued at their Fair Market Value on the date when they are withheld or
surrendered.

9


--------------------------------------------------------------------------------


ARTICLE 15.   FUTURE OF THE PLAN

15.1   Term of the Plan.   The Plan, as set forth herein, shall become
effective, subject to approval by the Company’s shareholders, on the date the
Board adopts the Plan and shall remain in effect for a period of 10 years unless
earlier terminated under Section 15.2.

15.2   Amendment or Termination.   The Board may, at any time and for any
reason, amend or terminate the Plan. An amendment of the Plan shall be subject
to the approval of the Company’s shareholders only to the extent required by
applicable laws, regulations or rules. No Awards shall be granted under the Plan
after the termination thereof. The termination of the Plan, or any amendment
thereof, shall not affect any Award previously granted under the Plan.

ARTICLE 16.   DEFINITIONS

16.1   “Award” means any award of an Option, a SAR, an Unrestricted Share, a
Restricted Share, a Share Unit or a Performance Unit under the Plan, including
dividend equivalent rights at the discretion of the Committee.

16.2   “Board” means the Company’s Board of Directors, as constituted from time
to time.

16.3   “Cause” means (a) the unauthorized use or disclosure of the confidential
information or trade secrets of the Company, which use or disclosure causes
material harm to the Company, (b) conviction of, or a plea of “guilty” or “no
contest” to, a felony under the laws of the United States or any State thereof,
(c) gross negligence, (d) willful misconduct or (e) a failure to perform
assigned duties that continues after the Participant has received written notice
of such failure. The foregoing, however, shall not be deemed an exclusive list
of all acts or omissions that the Company (or the Subsidiary employing the
Participant) may consider as grounds for the discharge of the Participant
without Cause.

16.4   “Change in Control” means:

(a)           The consummation of a merger or consolidation of the Company with
or into another entity or any other corporate reorganization, if persons who
were not shareholders of the Company immediately prior to such merger,
consolidation or other reorganization own immediately after such merger,
consolidation or other reorganization 50% or more of the voting power of the
outstanding securities of each of (i) the continuing or surviving entity and
(ii) any direct or indirect parent corporation of such continuing or surviving
entity;

(b)           The sale, transfer or other disposition of all or substantially
all of the Company’s assets;

(c)           A change in the composition of the Board as a result of which
fewer than 50% of the incumbent directors are directors who either (i) had been
directors of the Company on the date 24 months prior to the date of the event
that may constitute a Change in Control (the “original directors”) or (ii) were
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the aggregate of the original directors who were still in
office at the time of the election or nomination and the directors whose
election or nomination was previously so approved; or

(d)           Any transaction as a result of which any person is the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing at least 25% of the total
voting power represented by the Company’s then outstanding voting securities.
For purposes of this Paragraph (d), the term “person” shall have the same
meaning as when used in sections 13(d) and 14(d) of the Exchange Act but shall
exclude (i) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or of a Subsidiary and (ii) a corporation owned
directly or indirectly by the shareholders of the Company in substantially the
same proportions as their ownership of the common stock of the Company.

10


--------------------------------------------------------------------------------


A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

16.5   “Code” means the Internal Revenue Code of 1986, as amended.

16.6   “Committee” means the Compensation Committee of the Company’s Board, with
respect to Awards granted to Employees and Consultants and means the Corporate
Governance, Nominating and Succession Committee of the Company’s Board with
respect to Awards granted to Non-Employee Director; provided, however, that
Board may, if it so chooses, retain authority to administer all or any part of
the Plan and, to the extent the Board does so, references in the Plan to
“Committee” shall mean and be references to the Board. The Committee shall at
all times satisfy the provisions of Rule 16b-3, Section 162(m) of the Code and
applicable NASD rules.

16.7   “Consultant” means a consultant or adviser who provides bona fide
services to the Company or Subsidiary as an independent contractor. Service as a
Consultant shall be considered employment for all purposes of the Plan, except
as provided in Section 4.1.

16.8   “Company” means Cutter & Buck Inc., a Washington corporation.

16.9   “Employee” means a common-law employee of the Company or a Subsidiary.

16.10   “Exchange Act” means the Securities Exchange Act of 1934, as amended.

16.11   “Exercise Price,” in the case of an Option, means the amount for which
one share of Common Stock may be purchased upon exercise of such Option, as
specified in the applicable Stock Option Agreement. “Exercise Price,” in the
case of an SAR, means an amount, as specified in the applicable SAR Agreement,
which is subtracted from the Fair Market Value of one share of Common Stock in
determining the amount payable upon exercise of such SAR.

16.12   “Fair Market Value” means the market price of a share of Common Stock,
determined by the Committee in good faith on such basis as it deems appropriate.
Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the closing price on the date of the Award as reported by NASDAQ, or
the primary exchange or quotation system on which the Common Stock is then
trading. Such determination shall be conclusive and binding on all persons.

16.13   “ISO” means any Option intended to be and designated as an incentive
stock option described in Section 422(b) of the Code.

16.14   “NSO” means a stock option not described in Sections 422 or 423 of the
Code.

16.15   “Non-Employee Director” means a member of the Company’s Board who is not
an Employee.

16.16   “Option” means an NSO or an ISO granted under the Plan and entitling the
holder to purchase shares of Common Stock.

16.17   “Optionee” means an individual or estate who holds an Option.

16.18   “Participant” means an individual or estate who holds an Award.

16.19   “Performance Unit” means a bookkeeping entry representing the equivalent
of one U.S. Dollar, as awarded under the Plan.

16.20   “Performance Unit Agreement” means the agreement between the Company and
the recipient of a Performance Unit that contains the terms, conditions and
restrictions pertaining to such Performance Unit.

11


--------------------------------------------------------------------------------


16.21   “Plan” means this Cutter & Buck Inc. 2006 Equity Incentive Plan, as
amended from time to time.

16.22   “Restricted Share” means a share of Common Stock awarded under the Plan,
with such restrictions as set forth in the applicable Restricted Stock
Agreement.

16.23   “Restricted Stock Agreement” means the agreement between the Company and
the recipient of a Restricted Share that contains the terms, conditions and
restrictions pertaining to such Restricted Share.

16.24   “SAR” means a stock appreciation right granted under the Plan.

16.25   “SAR Agreement” means the agreement between the Company and a
Participant that contains the terms, conditions and restrictions pertaining to
his or her SAR.

16.26   “Service” means service as an Employee or Non-Employee Director.

16.27   “Stock Option Agreement” means the agreement between the Company and an
Optionee that contains the terms, conditions and restrictions pertaining to his
or her Option.

16.28   “Share Unit” means a bookkeeping entry representing the equivalent of
one share of Common Stock, as awarded under the Plan.

16.29   “Share Unit Agreement” means the agreement between the Company and the
recipient of a Share Unit that contains the terms, conditions and restrictions
pertaining to such Share Unit.

16.30   “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

16.31    “Unit” means either a Share Unit or Performance Unit.

16.32    “Unrestricted Share” means a share of Common Stock awarded under the
Plan.

12


--------------------------------------------------------------------------------